El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
El Banco Territorial y Agrícola instó pleito basado en un pagaré contra Enrique Yidal y otros como deudores solida-rios. Enrique Vidal no fné emplazado al iniciarse la acción pero el Banco obtuvo sentencia contra los otros demandados. En un procedimiento autorizado por los artículos 307 et seq. del Código de Enjuiciamiento Civil Enrique Vidal fué enton-ces citado para que demostrara por qué no habría de estar obligado por la sentencia. El excepcionó la demanda original alegando que ésta no adncía hechos suficientes para constituir causa de acción en cuanto a él, y se señala como error el que se declarara sin lugar esa excepción previa.
El Banco alegó qne los demandados Francisco López Capó, Adolfo López y Enrique Vidal, el último por medio de su *871agente y apoderado Teodoro Yidal, solidariamente obtuvieron un préstamo del Banco por virtud del cual recibieron $1,300 y otorgaron a favor del Banco nna obligación qne se copia verbatim en la demanda y qne fné suscrita como signe: “Francisco López Capó. — Adolfo López. — Enrique Vidal, p.p. Teodoro Vidal.”
La contención es qne esto no equivale a nna alegación de qne el agente y apoderado Teodoro Vidal, estaba autorizado para tomar dinero a préstamo. El Lecho de qne lo estaba, sin embargo, es nna inferencia lógica, por no decir necesaria, de la alegación de qne el principal, por medio de su referido agente y apoderado, concertó el préstamo, recibió el dinero y otorgó el pagaré. A menos qne el supuesto agente y apo-derado estuviera debidamente autorizado no podría ser cierto qne su principal, por medio de él, hiciese cualesquiera de es-tas cosas.
Otra contención es qne la corte erró al apreciar la prueba, y qne ésta es insuficiente para sostener la sentencia. El argumento es qne con arreglo al artículo 312 del Código de Enjuiciamiento Civil el apelante sólo era responsable de la cantidad qne de la sentencia original permaneciera insoluta, más sus intereses, y qne no hubo prueba de la cuantía de tal saldo.
Los artículos 309 y 311 del Código de Enjuiciamiento Civil rezan así:
“Artículo 309. — La citación deberá acompañarse de una decla-ración escrita y jurada del demandante, su agente, representante o abogado, manifestando que la sentencia 'o parte de-ella, permanece incumplimentada y expresando además la cantidad que a cuenta de la misma se debiere.1 ’
“Artículo 311.. — Si el demandado en su contestación, negare la sentencia, o adujere en su defensa cualquiera alegación fundada en motivos posteriores a aquélla, la citación, junto con la declaración escrita y jurada y la Contestación, constituirán el alegato escrito, en el asunto; si negare su responsabilidad en cuanto a la obligación *872que hubiere motivado la sentencia, una copia de la demanda original y de la sentencia, la citación, la declaración escrita y jurada y la con-testación, constituirán las alegaciones escritas.”
Por los términos del artículo 312, “las cuestiones así plan-teadas podrán substanciarse como en los demás casos”.
El artículo 132 dispone que: “Toda alegación esencial de la demanda no impugnada en la contestación se tendrá por cierta para los efectos de la acción.”
En el presente caso el emplazamiento iba acompañado de la declaración jurada de costumbre. El demandado admi-tió la autenticidad de las firmas que aparecen en el pagaré transcrito en la demanda y negó en términos generales las demás alegaciones. La contestación no menciona ni la sen-tencia ni la declaración jurada. Por baber dejado el deman-dado de negar la afirmación bajo juramento del demandante de que la sentencia no había sido satisfecha en todo o en parte, el demandante quedó relevado de la necesidad de establecer ese hecho.
En vista de la conclusión a que ya hemos llegado en cuanto a la suficiencia de la demanda, el error, si lo hubo, co-metido por la corte de distrito al sostener que la omisión acu-sada había sido suplida por la prueba, no daría lugar a la revocación.
El argumento del apelante en apoyo de la única contención que resta (que la corte de distrito erró al sostener que la po-sesión del pagaré y la inexistencia de abonos al dorso del mismo, eran prueba prima facie de la falta de pago) no exige seria consideración.
No es necesario que resolvamos o discutamos ninguna cuestión que no haya sido específicamente planteada por señalamiento alguno de error ni abiertamente presentada por la argumentación en ninguno de los alegatos.

La sentencia apelada debe ser confirmada.